         Case 1:20-cv-02690-PAE Document 16 Filed 01/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


YEHONATHAN OVADIA,

                                       Plaintiff,                      20 Civ. 2690 (PAE)
                -v-
 UNION MUTUAL FIRE INSURANCE COMPANY,                                        ORDER

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       A case management conference is scheduled for January 19, 2021 at 10:00 a.m. Dkt. 14.

Due to the current public health situation, that conference will be a telephonic conference. The

parties should call into the Court’s dedicated conference line at (888) 363-4749, and enter

Access Code 468-4906, followed by the pound (#) key. Counsel are directed to review the

Court’s Emergency Individual Rules and Practices in Light of COVID-19, found at

https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers. Counsel are directed jointly

to email Chambers a list of counsel who may be speaking during the teleconference by January

18, 2021 at 10:00 a.m.

       SO ORDERED.


                                                             PaJA.�
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: January 13, 2021
       New York, New York
